                            United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

OCWEN LOAN SERVICING, LLC                         §
                                                  §   Civil Action No. 4:17-CV-690
v.                                                §   (Judge Mazzant/Judge Nowak)
                                                  §
CLAY B. HEIBERG, IN HIS CAPACITY                  §
AS EXECUTOR OF THE ESTATE OF                      §
GREGORY L. COLLINS, ET AL.                        §

                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On February 4, 2020, the report of the Magistrate Judge (Dkt. #92) was entered containing

proposed findings of fact and recommendations that Plaintiff’s “Second Motion for Entry of

Agreed Judgment as to Defendant Clay B. Heiberg, in his Capacity as Executor of the Estate of

Gregory L. Collins” and “Third Motion for Entry of Agreed Judgment as to Defendant Clay B.

Heiberg, in his Capacity as Executor of the Estate of Gregory L. Collins” (Dkts. #60; #66) be

denied as moot and that Plaintiff’s “[Additional] Third Motion for Entry of Agreed Judgment as

to Defendant Clay B. Heiberg, in his Capacity as Executor of the Estate of Gregory L. Collins”

(Dkt. #67) be denied without prejudice to refiling following the Court’s disposition of the pending

Motion for Summary Judgment.

       Having received the report of the United States Magistrate Judge, and no objections thereto

having been timely filed, the Court is of the opinion that the findings and conclusions of the

Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

conclusions of the Court.
           It is therefore ORDERED that Plaintiff’s “Second Motion for Entry of Agreed Judgment

    as to Defendant Clay B. Heiberg, in his Capacity as Executor of the Estate of Gregory L. Collins”

    and “Third Motion for Entry of Agreed Judgment as to Defendant Clay B. Heiberg, in his Capacity

    as Executor of the Estate of Gregory L. Collins” (Dkts. #60; #66) are DENIED AS MOOT.

           It is further ORDERED that Plaintiff’s “[Additional] Third Motion for Entry of Agreed

    Judgment as to Defendant Clay B. Heiberg, in his Capacity as Executor of the Estate of Gregory

    L. Collins” (Dkt. #67) is DENIED without prejudice to refiling following the Court’s disposition

    of the pending Motion for Summary Judgment.

           Plaintiff’s Motion for Summary Judgment was filed on January 22, 2020;                to date,

    Defendant Suzanne M. Stanton has failed to file a response. In light of her pro se status, the Court

    finds Defendant Stanton should be provided an additional opportunity to file a response.

    Defendant Stanton shall file a response to Plaintiff’s Motion for Summary Judgment (Dkt. #89)

    within twenty-one (21) days of the date of this Memorandum. No additional extensions of this

    deadline shall be granted. Should Defendant Stanton fail to file a response within twenty-one

.   (21) days, the Court will presume “that [Defendant] does not controvert the facts set out by

    [Plaintiff] and has no evidence to offer in opposition to the motion.” See EASTERN DISTRICT OF

    TEXAS LOCAL RULE CV-7(d).

           IT IS SO ORDERED.

           SIGNED this 26th day of February, 2020.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE




                                                     2
